Citation Nr: 0118040	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-24 559 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder with degenerative arthritis, rotator cuff 
tendinitis, and impingement syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1995.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) at Nashville, Tennessee.  


REMAND

The service medical records show, in May 1994, that the 
veteran had sustained an injury of the right shoulder with 
decreased range of motion, tenderness to palpation of the 
supra-acromial bursa, and difficulty with internal rotation 
and abduction.  Acromial bursitis was assessed.  In August 
1994, he was seen for recurrent right shoulder pain.  
Medication was prescribed.  

On a VA examination in August 1995, no history of major 
traumas or scars was recorded.  The extremities showed full 
range of motion.  Deep tendon reflexes were normal, 
bilaterally.  

On a VA examination in November 1995, active movement of the 
upper extremities against resistance was normal.  

VA outpatient treatment records dated in December 1996 show 
that the veteran underwent an X-ray examination of the right 
shoulder after he had been suffering from right shoulder pain 
for a month.  No bony or soft tissue abnormality was 
detected.  An X-ray examination in August 1998 pursuant to 
findings of chronic shoulder pain and limited range of motion 
showed minimal degenerative arthritis of the 
acromioclavicular joint.  In September 1998, history was 
recorded of right shoulder pain for several years with an 
increase in pain over the previous 2 years.  Pain was 
elicited on flexion, abduction and rotation of the right 
shoulder.  Rotator cuff tendinitis of the right shoulder was 
recorded.  In March 1999, right shoulder impingement was 
assessed.  Magnetic resonance imaging of the right shoulder 
in May 1999 revealed injury or partial tear of the distal 
supraspinatus tendon, findings in the humeral head suggestive 
of either a degenerative cyst or small avulsion, Hill-Sachs 
deformity affecting the humeral head suggesting prior 
anterior dislocation, findings suggestive of a labral injury, 
and degenerative/proliferative changes of the 
acromioclavicular joint with mass effect on the supraspinatus 
tendon that reportedly could produce impingement.  In August 
1999, history was recorded of right shoulder pain for several 
years after an initial diagnosis of bursitis after an injury 
during a tug-of-war which reportedly had never resolved.  The 
assessment was partial tear of the supraspinatus tendon which 
might be associated with an initial injury in 1994 that may 
have resulted in more than bursitis.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Moreover, certain chronic diseases, 
such as arthritis, when manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The record indicates that the veteran's claim has been denied 
because it is not well grounded.  A change in the law has 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into the law Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of the well-grounded claim and is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the enactment and not 
yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board would proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 15-92 (July 24, 1992) ((published at 57 Fed. Reg. 
49747 (1992)).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of treatment for all health care 
providers, both VA and private, that the 
veteran has received treatment from for 
his right shoulder since active service.  
With any necessary authorization, the RO 
should attempt to obtain copies of all 
identified treatment records that are not 
currently of record.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any right 
shoulder disability.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to the etiology of any currently 
manifested right shoulder disability, 
including whether it is at least as 
likely as not that any currently 
manifested right shoulder disability 
existed during the veteran's active 
service, whether arthritis of the right 
shoulder existed within one year of his 
discharge from service in June 1995, or 
whether it is at least as likely as not 
that currently manifested right shoulder 
disability is otherwise related to his 
active service.  A complete rationale for 
any opinion offered should be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



